MEMORANDUM OF DECISION
On appeal from his conviction for tampering with a witness, 17-A M.R.S.A. § 454 (1983), George Moreshead contends that the prosecutor’s statement in closing argument that the defendant had lied on the witness stand constitutes obvious error. Because the record discloses that the prosecutor did not state his opinion as to the defendant’s credibility in violation of M. Bar R. 3.7(e)(2)(v), but permissibly attacked his credibility by “analyzing the evidence and highlighting ... discrepancies” in the testimony, we deny the appeal. State v. Smith, 456 A.2d 16, 17 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.